.




                               OFFICE            OF       THE         ATTORNEY                GENERAL                     OF         TEX+




    -, .-
            “0 SOl.“.,c..,Ol     ,. .*   . . .**...a,.0   . . . ..-.“...“,.L   -* ” a.I   Y” L.,.   .PS.O”..   .I   .I.   .,.a....     . ..‘...   .   .I...   . ..1...“1
                                                                                                                          .
                                                                                                                              .




kionorabh Oeorgcr D. l&r&m,                                k'u~a C



                     prordta purohass or 011                         by    tendering           muo    to
                     Oomaon pWaha8@r?"

         Xn rurthar explanation or your qu*stl~no, you 8tat0 Ln
your letter to Col. Thoiapsown thct c3llomaes   011 Cospanjr haa
drlll04 borne twoaty woU8   on land Ln Crookett   County belonging
to chr i&irsralty of Toxa8,   end that Cllor6oes 00 Company &s
-hut06      0. >lpa 1150 imm thoao relle to YoCaesy, whom a
.@8W@ttiw                 18   Wde     With      &fU&lO        ?i&~        &iUO      dhlQUU~.

                     Tour quastXo58 ad8ume that   Rumble ?lp* Ltm Company ti
fn   f&at        a    00-5     pWoha8or, und thle opinion 18 bawd 011that
                           This foot 1S8UO 18 f&pOrtmt, beomxm,   Ud8rthO
zrao        m        tsth0 United 3tatOk Dlotrlot court in Nx0ma Hatural
m        c8..V&              ~~ibWOd      OOdB8iO5               Of       T'C)XEti, 69        hd.    (2)    ?m,      it
WOti        k        RWOLL8titUtiO5d.                 ta     Ppply        the     OOnPIY)II    ptlroh8W        8tatUt.
to   o    plpo        liar       which    3~~8    not ln ract a oommo5 puroboaer.

                     A8      pOi5tUd     OUt     in    the     OpitiO5            by &ire 6OOtt           ikd508,     ths
prlnolpd statutea rrlmtlng to conxm                                             oarrlor plpe4Unoa are
iU-tiOl.8 6018, 6019, mYf& 6040. 6041, 6046, 6oolb, 6oc8, pnd
6049a of V8lXkOn'a    Aclnotete4 Civil Stututse.     With rdurenoe to
FUr   fhOt qUe8ttOli,    tb   PD8t ~tii505t  8tatUte8    -   dodo, bolb,
arri 604Qa, 660. 0.

         hrtio1.s 6040 prprida8,  la part, that a ooamon  oarrlar
pipe line wsha.ll be raqulre4 to lnrtP31 and mnintaln fooi+litlaa
for the rwelpt and dollro~y 02 oruda pstrolowu of patx-058 at
au pOi5W 05 8UOh pipe 115..-
                                             .
         rit101u 6045 ;rrOYidO8 t&at  50 oa6!!& arrler   plpo llm
"8hn11diMr~ta        tnicwaenoragdlut    ahlgpn   ip rrgordto
iaollltler rur5i8h~d or ssrolce rondurmL"

         shotion 8 or utiols  60491 prorlao8 that                                                    ti      oomon
oarriur plpa line8 8hdl  be oomaoa puroho8on &                                                       tht      00 Om-
-5       PUOh8er
               8hd~diAOriEhlata           i5 it8 p-.@8"bt-a
                     r805   a8 4 & li58t   l5Cltb r in th w                                                          -00
      tWUO5 rid   k 8 15 this    8t6teag      It i8 tqO?
th18 8tatIitO that tha ~W8tkU,Oi           th0   jU8tbWbt      r-b&8
or any ai8oriml2lat,l~n18                         to
                                  k dotorminecl b thm mm.m8e                                                        ~COtis-
dJXl -taking into 0050iarmti0n           the pmduot          md Agcl or                                             rrll8
la raip00ti~0 fhxa8       0nd ti    ottar    propa    wtolr8.-

         Xe ugruo with the o~nolua105 erpree8.d by Kr. Soott
iklnea thnt the iarogoln6 etotutory provisions are applioablo by
                                                           or
douorable George D. korgun, i'age S



their ttxprean terms to producers in dirrerent fields a8 well 88
to produoero wlthln the came rleld, and that under these stututee
a common purchaser 18 prohibited from making any unjust     in-
reasonable dl8orlaWation aa botweon fields ln thla state.

           Wa alao agree nlth Xr. Cainea' co5cluslon with referenoe
to rour 8eOOnd questlon,.and it 18 our opinion that a proboar in
a genoral area served by a common purohesor oan toroe prorata
purchase or 011 by tendering Same to a common purohaeor, a88uml5g,
of oourse, that the produoer oompllee uith,the rules of the Rall-
road Conm~l88lon a8 to the quantity and quality of the 011 whloh
is tendered. We believe that thle oonolu8lon neoesearlly r0U0wa
from the prohibition agaln8t dl8OrimiMtiO5,   because ratable pur-
ohaalng 1s the only method of avoiding a dleorlmlnation between
produoore.

                                          Yours   very truly

                                      ATTORNEY CENE;?AL OF TKXAS'




                                                    JemsP.Hart
                                                        A88leta5t
JPH:rXS